Per Curiam.
Action to enjoin defendants from laying, working, or constructing a highway over land owned by plaintiffs. The case was tried to the court, and resulted in a decision in plaintiffs’ favor. Defendants appealed from an order denying a new trial.
In 1895 the town supervisors attempted to lay out the highway in question, but admittedly the proceedings were fatally defective. The only defense to the present action was that there was a highway by more than six years use and working under R. L. 1905, § 1197. The trial court found that no road or portion thereof had been used or kept in repair and worked for six years continuously as a public highway along or on the section line where it was claimed to exist, and that there was no public road on said line or any part of it. The only question for our decision is whether this finding is sustained by the evidence. Our examination of the record leads us to the conclusion that this question must be, and it is, answered in the affirmative.
Order affirmed.